PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_JUD_01_ME_01_EN.txt. 84
OBSERVATIONS BY LORD FINLAY.

I agree with the conclusions at which the Court has arrived, and
the following observations are directed merely to some of the
reasons given for one of these conclusions.

I had intended to deliver a dissenting judgment based on the
view that, first, Poland is entitled to the benefit of the Armistice,
and, second, that the first clause of the Protocol of Spa nullified
the transfer by the Reich of the Chorzôw factory.

In preparing my judgment I reviewed the evidence bearing on
this part of the case. The result of this fresh examination has been
to confirm my view on the first of these two points, but not on the
second.

(x) It was common knowledge that if the Allies succeeded, the
independence of Poland would be one of the terms of peace. All
Parties to the Armistice must have contracted with this present
to their minds, and it must have been intended that Poland, whose
army had been fighting on the side of the Allies as an autonomous
army, should be bound by the terms of the Armistice and,
when she came into existence as a recognized State, have the benefit
of them. This would be a jus questium, a right acquired for the new
State as soon as it should come into existence. In business it is a
matter of every-day practice through the machinery of trusts or
otherwise to make contracts on behalf of companies not yet in-
corporated which take effect upon incorporation, and in my view
the Allied States made the Armistice on behalf of Poland, which
was about to become a State, as well as on their own behalf.

(2) But on the second of these points, the result of my further
consideration has been to change my view. The paragraph in the
Protocol providing for nullity of any disposition contrary to its
terms is at the end of the first clause, and it should, I think, be
read with reference to the language of the earlier part of that clause,
which says in terms that the German Government was not to take
any measure which might diminish in any way the value of the
German domaine, ‘‘gage commun des Alliés pour le recouvrement
des réparations auxquelles tls ont droit”.
OBSERVATIONS BY LORD FINLAY 85

The provision that any measure to the contrary should be
considered as nulle et non avenue should be read as nullifying such
dispositions only so far as the purpose expressed in the earlier part
of the clause is concerned, viz. the preservation of the Allies’ secur-
ity for the payment of the amounts due for reparation. If this
is so, it can have no effect for the purposes of the present case upon
the transfer from the Reich to the Oberschlesische Company.

I therefore agree with the conclusion at which the Court has
arrived upon this portion of the case; though not with the whole
of the reasoning on which that conclusion is based.

(Signed) FINLAY.
